Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 13 March 2020.  In virtue of this communication, claims 1-19 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 3/13/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:	a camera provided with a hemispherical objective and comprising a sensor adapted to receive light to generate an image and a processor:
	calculate the GHI, GNI, and GHI, and convert the converting them into the DNI, DHI, and DNI.

While the ISR submitted with the IDS on 3/13/2020 refers to what appears to be Applicant’s publication, reciting certain sections pointing out the overall camera design, and stating that while the above steps are not disclosed, “a person skilled in the art starting with the teaching of [the publication], and desiring to determine these three values from data of the camera would necessarily implement the above two steps, which stem direction from the definition of these three quantities...without exercising inventive skill”.  Examiner instead believes that these functions/steps, particularly their implement into a camera’s processor, would require impermissible hindsight to implement in a processor.

Other prior arts that perform similar functions, all cited below, use separate processor systems in order to make these calculations, although none of them use the pixels of the camera to do so.  On the most part, the prior art of record utilizes sky cameras to determine cloud cover, other sensors to determine some of the parameters, and then some type of machine learning to finalize the calculations.  So while obtaining these values have been shown in the art, the processor and all in one arrangement of the present invention to a single camera device is considered novel over the prior art.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshima (Publication No.: US 2019/0331915 A1) teaches a GHI calculation device.
Hamann et al. (Publication No.: US 2018/0039891 A1) teaches a GHI calculation device utilizing machine learning.
West et al. (Publication No.: WO 2017/19172 A1) teaches using multiple cameras and machine learning to determine GHI, which differs because each individual camera is not doing the calculations.
Sanfilippo (Publication No.: WO 2016/210102 A1) teaches using multiple sensors such as sky cameras, radiometric sensors, pyrheliometers, pyranometers and the like to calculate the DNI, GHI, and DHI.
Wang (Publication No.: US 2012/0150485 A1) teaches a luminance measuring device.
Clugston, Jr. (Publication No.: US 2009/0213601 A1) teaches a luminance sensor for a vehicle.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
5/20/2022